- Filed by EDF Electronic Data Filing Inc. (604) 879-9956 - Company Name - Form Type Exhibit 99.4 CONDENSED INTERIM FINANCIAL STATEMENTS Restated and Prepared in Accordance with International Accounting Standard 34 Interim Financial Reporting ISSUER DETAILS NAME OF ISSUER: ISSUER ADDRESS: AUSTRAL PACIFIC ENERGY LTD. LEVEL 3, 40 JOHNSTON ST WELLINGTON NEW ZEALAND ISSUER TELEPHONE NUMBER: ISSUER FACSIMILE NUMBER: CONTACT NAME AND POSITION: CONTACT TELEPHONE NUMBER: CONTACT EMAIL ADDRESS: WEB SITE ADDRESS: FOR THE QUARTER ENDED: DATE OF REPORT: CERTIFICATE (644) 495 0888 (644) 495 0889 THOMPSON JEWELL, CEO (644) 495 0880 mail@austral-pacific.com www.austral-pacific.com June 30, 2008 March 31, 2009 THE COMPANYS AUDITORS HAVE NOT REVIEWED OR BEEN INVOLVED IN THE PREPARATION OF THESE FINANCIAL STATEMENTS. THIS DISCLOSURE HAS BEEN APPROVED BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS. A COPY OF THIS REPORT WILL BE PROVIDED TO ANY SHAREHOLDER WHO REQUESTS IT. D Newman David Newman March 31, 2009 DIRECTOR FULL NAME DATE SIGNED T Jewell Thompson Jewell March 31, 2009 DIRECTOR FULL NAME DATE SIGNED AUSTRAL PACIFIC ENERGY LTD. Condensed Consolidated Interim Balance Sheet - Restated (Expressed in United States Dollars) (Unaudited  Prepared by Management, as at June 30, 2008) As at : Note June 30, 2008 December 31, 2007 $ $ Assets (Unaudited) (Audit ed) Current assets Cash and cash equivalents 9,109,968 9,019,812 Restricted cash and cash equivalents 2,450,000 3,000,000 Trade and other receivables 2,910,859 5,689,279 Financial instruments - - Inventory 536,172 488,486 Prepaid expenses and deposits 1,152,440 805,527 Total current assets 16,159,439 19,003,104 Non-current assets Listed investments 205,328 100,822 Exploration, evaluation, development and production assets 9 29,308,721 32,438,270 Property, plant and equipment 9,098,664 7,164,646 Goodwill 2,018,969 2,018,969 Total non-current assets 40,631,682 41,722,707 Total assets Liabilities Current liabilities Trade and other payables 4,204,430 11,226,465 Loans and borrowings 11 25,373,032 18,650,000 Financial instruments and derivatives - 7,753,311 Prepaid gas revenue 831,040 831,040 Asset retirement obligations 863,903 845,422 Net cash in advance - 9,679,614 Total current liabilities 31,272,405 48,985,852 Non-current liabilities Loans and borrowings 9,402,229 9,282,806 Deferred taxation provision 2,372,274 2,372,274 Prepaid gas revenue 2,352,433 2,521,823 Asset retirement obligations 832,313 765,037 Total non-current liabilities 5,557,020 5,659,134 Total liabilities Net assets/(liabilities) ) Equity Shareholders equity 78,262,390 55,913,721 Reserves 4,050,467 3,557,684 Retained earnings (71,753,390 ) (62,673,386 ) Total Equity/(Deficiency) 10,559,467 (3,201,981 ) See accompanying notes to the condensed consolidated interim financial statements - 1 - AUSTRAL PACIFIC ENERGY LTD. Condensed Consolidated Interim Income Statement - Restated (Expressed in United States Dollars) (Unaudited  Prepared by Management, as at June 30, 2008) Three Months Three Months Six Months Six Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, Note 2008 2007 2008 2007 $ Revenue 4,386,717 1,920,039 7,203,984 2,702,538 Cost of sales (1,174,176) (814,202) (1,698,282) (1,198,242) Royalties (200,775) (91,336) (391,063) (129,370) Gross profit Other income 277,315 402,003 733,558 716,017 Administration expenses (2,312,852) (1,859,042) (4,388,141) (2,967,945) Depletion (1,686,637) (851,424) (3,937,518) (805,825) Amortization (29,295) (27,195) (58,807) (54,281) Oil and gas exploration expenditure (23,638) (380,136) (318,466) (1,438,201) Results from continuing operating activities Finance income 6,282 36,771 169,480 251,630 Finance expenses (9,507,197) (1,595,070) (14,132,362) (2,873,199) Net finance cost Loss after income tax from continuing operations Profit/(loss) from discontinued operations for the period 8 7,737,613 (180,865) 7,737,613 101,250 Loss for the period Basic loss per share from continuing operations 15 ($ ($ ($ ($ Diluted loss per share from continuing operations 15 ($ ($ ($ ($ Basic loss per share 15 ($ ($ ($ ($ Diluted loss per share 15 ($ ($ ($ ($ See accompanying notes to the condensed consolidated interim financial statements - 2 - AUSTRAL PACIFIC ENERGY LTD. Condensed Consolidated Interim Statement of Changes in Equity - Restated (Expressed in United States Dollars) (Unaudited  Prepared by Management, as at June 30, 2008) Reserves Share Based Share Purchase Total Share- Ordinary Shares Preferred Payments Warrants Fair Value Retained holders Euqity/ Shares Amount Shares Reserve Reserve Reserve Earnings (Deficiency) $ Balance at December 31, 32,416,142 55,913,721 333,395 1,666,317 1,540,762 17,210 (62,673,386
